Title: From George Washington to John Jay, 19 February 1779
From: Washington, George
To: Jay, John


Sir,
Head Quarters Middle Brook Feby 19th 1779

I have been successively honored with your two favours of the 8th and 15th instant, with their several inclosures; to all which due attention shall be paid—The Court Martial in the case of the officers conducting the public works at Springfield, shall be immediately directed.
A letter of the 11th Ultimo from General McDougall contains the following paragraph, “If Congress will order me one thousand dollars in hard cash without delay, I will pledge myself to make such use of it, as will abundantly compensate for it to the Continent, divert them and the army”—I have since sent him fifty guineas, which were all I could spare out of my stock. With the greatest respect & esteem—I have the honor to be Sir Your most Obedt servant
Go: Washington
